1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.



 6 IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 CHRISTINA SALAS,

 8          Worker-Appellant,

 9 v.                                                                           NO. 29,495

10 EXPRESS SCRIPTS and
11 SENTRY INSURANCE,

12          Employer/Insurer-Appellee.


13 APPEAL FROM NEW MEXICO WORKERS’ COMPENSATION
14 ADMINISTRATION
15 Gregory Griego, Workers’ Compensation Judge

16 Dorato & Weems, LLC
17 Veronica A. Dorato
18 Albuquerque, NM

19 for Appellant

20 French & Associates, P.C.
21 Katherine E. Tourek
22 Albuquerque, NM

23 for Appellee

24                                 MEMORANDUM OPINION
1 WECHSLER, Judge.

2       Summary affirmance was proposed for the reasons stated in the notice of

3 proposed disposition. No memorandum opposing summary affirmance has been filed,

4 and the time for doing so has expired.

5       Affirmed.

6       IT IS SO ORDERED.



7                                              _______________________________
8                                              JAMES J. WECHSLER, Judge

9 WE CONCUR:




10 _______________________________
11 JONATHAN B. SUTIN, Judge




12 _______________________________
13 MICHAEL E. VIGIL, Judge




                                           2